Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments

1.            With respect to applicant’s remarks filed on 02/10/22, regarding rejected claims pages 7-10, the examiner respectfully disagrees.  
2.	With respect to applicant’s remarks regarding rejected claims 1 and 8, pages 7-10, Applicants argue “Neither Hata nor Larkin, however, describe a device having tubular bodies that are bent when a biasing force is removed therefrom, … the active bending depicted in FIGS. 12A and 12B (reproduced below) is achieved when cables or other control elements to apply a force to the assemblies 1220, 1230 rather than when a force is removed from the assemblies”.  The Examiner respectfully disagrees.  
            Larkin discloses “Instrument assembly 1200 is similar to instrument assembly 1100, with an additional surgical instrument 1202 that extends from the distal end of secondary guide tube 1204. Surgical instrument 1202 operates in a manner similar to surgical instrument 902 (FIG. 9), being in some aspects rigid and in others passively or actively flexible as described above”, ([0177]), “FIGS. 12A and 12B are diagrammatic views of embodiments that illustrate retroflexive positions in examples of side-exit guide tubes, similar to retroflexive movement for end-exit guide tubes discussed above.  FIG. 12A illustrates that in one aspect the side-exit instrument assembly 1220 actively bends in a plane that is approximately coplanar with the side exit ports 1222a and 1222b (yaw with reference to the visual field reference).  FIG. 12B illustrates that in another aspect the side exit instrument assembly 1230 actively bends in a plane that is approximately perpendicular to the side exit ports 1232a and 1232b (hidden) (pitch with reference to the visual field reference). Assembly 1230's bend radius may be smaller than assembly 1220's bend radius, other dimensions being substantially the same, due to the mechanical structure…”, ([0178]).  Therefore, as indicated, Larkin clearly disclose the limitation “tubular bodies that are bent when a biasing force is removed”.  Moreover, Larkin does not disclose that “the active bending depicted in FIGS. 12A and 12B (reproduced below) is achieved when cables or other control elements to apply a force to the assemblies”.  In the other words, the above Applicants’ argument is not correct.  
3.       Further, as indicated in the interview dated 12/27/21, in order to overcome the prior art, the current claims should be amended with the limitation: “both first and second tubular being bent in the neutral shape when there is no biasing force; and both first and second tubular being straight in biased shape when biasing force is applied”.   To the Examiner point of view, biased shape could be bent or straight, and the current claims do not require that the bias shape is straight when biasing force is applied.  
4.           In view of the foregoing, the Examiner submits that Hata’s reference and Larkin’s reference have anticipated all limitations of the claimed invention.  Amendment of the claims are required in order to overcome the prior art.

5.          Grounds for the rejection of claims are provided below as necessitated by amendment.


[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    403
    405
    media_image1.png
    Greyscale



Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/22 has been entered.

Claim Rejections - 35 USC § 103
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

9.          Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (Pub. No. 2015/0088161) in view of Larkin et al. (U.S. Pub. No. 2008/0064921). Hereafter “Hata” and “Larkin”. 
            Regarding Claim(s) 1, 8, Hata teaches 
            a first tubular body comprising an interior channel, (figure 1(b), body 1, and its interior channel containing tendon 2.  Figure 7(a), proximal body segment 1B), wherein the first tubular body is bendable between a neutral shape or a biased shape, ([0006], lines 12-15; [0014], lines 4; [0009], lines 1-10; [0066, 0177]; figures 1(a), 7(a), 14(A, B).  Neutral shape is not different when body 1 is not bent, and biased shape is not different when body 1 is bent);
           a second tubular body comprising a tip end, (figure 1(b), body 1, end 3, and distal end 5 is not different from a tip end.  Figure 7(a), distal body segment 1A, distal end 5 is not different 
          a steering cable extending from the tip end, wherein the steering cable is configured to bias the tip end for selective orientation in additional degrees of freedom, (figures 1(a, b), 7(a, b), tendon 2 is not different from a steering cable extending from the distal end 3, 5, and tendon 2 is in additional degrees of freedom).
        However, Hata does not teach the second tubular body is translatable within the interior channel.  Larkin teaches the second tubular body is translatable within the interior channel, (figure 10, elements 1002a, 1002b, are moving within the interior channel 1004.  Figure 17, elements 1704, 1702a, 1702b are moving within the interior channel 1708.  [0172, 0201]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Hata by having the tubular body is translatable within the interior channel in order to implement inspection flexibly.
            Although Hata does not teach the first tubular body being bent when in the neutral shape, and the second tubular body being bent when in the neutral shape, and wherein the neutral shape is formed when the biasing force is removed therefrom, Larkin teaches, (above figures 12A-B, element A is not different from the first tubular body being bent when in the neutral shape, and element B is not different from the second tubular body being bent when in the neutral shape”.  Please see the explanation in paragraph 2 above).  Further, Larkin also teaches the biased shape is formed when a biasing force is applied to at least one of the first tubular body and the 

           Further, according to claim 8, Hata teach a guide tube comprising an interior; a tubular assembly sized for insertion within, and deployable from, the interior of the guide tube, (figure 1(b), body 1 is not different from a guide tube comprising an interior with insertion of tendon 2).  Further, also Larkin teaches this limitation (Figures 11, 12 of Larkin’s reference discloses guide tube 1108 comprising an interior, and elements 1108, 1104a, 1104b are not different from a tubular assembly sized for insertion within, and deployable from, the interior of the guide tube).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Hata by having a tubular assembly sized for insertion within, and deployable from, the interior of the guide tube in order to implement the flexibility for the tubular body, (Please see the explanation in paragraph 4 above).

            Regarding Claim(s) 2, 10, Hata teaches all the limitations of claim 1 as stated above except for the second tubular body is dependently rotatable with the first tubular body, and is independently rotatable relative to the first tubular body.  Larkin teaches the second tubular body is dependently rotatable with the first tubular body, and is independently rotatable relative to the 

            Regarding Claim(s) 3, 11, Hata teaches the second tubular body further comprises a plurality of slots defined therein, the plurality of slots positioned in a location along the second tubular body that facilitates the selective orientation of the tip end in the additional degrees of freedom, (figures 1(c), 10(c), 13(A, B), divisions 29 is not different from a plurality of slots).

            Regarding Claim(s) 4, 12, Hata teaches the first tubular body and the second tubular body each comprise a first longitudinal section and a second longitudinal section that are selectively detachable from each other, (figures 1(a), 7(a), 11, elements 1A, 1B).  Further, Larkin also teaches this limitation, (figure 5, elements 504, 502a, 502b. Figures 10, elements 1004, 1002a, 1002b. Figure 12A, elements 1222a, 1222b, 1220. [0051, 0203, 0212, 0214]).

            Regarding Claim(s) 5, 13, although Hata does not teaches an anchoring mechanism configured to couple the first tubular body to an attachment point within the turbomachine, Larkin (figures 16(A-E), 18C, 18F, 19A-K).  It would have been obvious to one having ordinary 

            Regarding Claim(s) 6 Hata teaches a camera coupled to the tip end of the second tubular body, ([0008, 0247]).

            Regarding Claim(s) 7, 14, although Hata does not teaches the first tubular body and the second tubular body are fabricated from a superelastic material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method or device of Hata reference with superelastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. in re Leshin, 125 USPQ 416.

      Regarding Claim(s) 9, although Hata does not teaches the guide tube has a diameter of less than about 1 inch, selection of a diameter range for the guide tube of less than about 1 inch or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate heating range for t a diameter for the benefit of well operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Fax/Telephone Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
February 26, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877